Exhibit 10.3

 

SARA LEE CORPORATION

1998 Long-Term Incentive Stock Plan

Form of Restricted Stock Unit Grant Notice and Agreement

TRANSFORMATION RETENTION GRANT

 

«First_Name» «Last_Name»

(“Participant”)

 

This Restricted Stock Unit (“RSU”) Grant Notice and Agreement (“Agreement”) made
this {date} (“Award Date”), by Sara Lee Corporation, a Maryland Corporation
(“Company”) to Participant is evidence of an award made under the Sara Lee
Corporation 1998 Long-Term Incentive Stock Plan (“Plan”) which is incorporated
into this Agreement by reference. A copy of the Plan has been provided to the
Participant and is also available from the Sara Lee Corporate Compensation
department.

 

1. Restricted Stock Unit Award. Subject to the restrictions, limitations, terms
and conditions specified in this Agreement and the Plan, the Company hereby
awards to the Participant as of the Award Date:

 

«RSUs» RSUs

 

which vest as follows:

1/2 on 04/28/2006

1/2 on 04/28/2007

 

 

which are considered Stock Awards under the Plan. These RSUs will remain
restricted until the end of each Vesting Date (“Vesting Date”).

 

Prior to the Vesting Dates, the RSUs are not transferable by the Participant by
means of sale, assignment, exchange, pledge, or otherwise.

 

2. Dividend Equivalents. Subject to the restrictions, limitations and conditions
as described in the Plan, Dividend Equivalents payable on the RSUs will be
accrued on behalf of the Participant at the time that dividends are otherwise
paid to owners of Sara Lee Corporation common stock.

 

3. Distribution of the Award. If the distribution is subject to tax withholding,
such taxes will be settled by first withholding any accrued Dividends
Equivalents (cash) and/or second a number of shares with a market value not less
than the amount of such taxes. Any cash from Dividend Equivalents remaining
after withholding taxes are paid will then be paid in cash to the Participant.
The net number of shares of Sara Lee Corporation stock to be distributed will be
delivered to the Participant as soon as practicable after each of the Vesting
Dates. If withholding of taxes is not required, none will be taken and the gross
number of shares will be distributed. The Participant is personally responsible
for the proper reporting and payment of all taxes related to distribution.

 

4. Death, Total Disability or Retirement. If you cease active employment with
the Company, because of your death or permanent and total disability (as defined
under the appropriate disability benefit plan if applicable), the award will
vest immediately and be distributed to you or your estate as soon as practical.
In the case of your voluntary retirement any non-vested portion of the award
will be canceled. These provisions apply only to awards under this RSU award;
other types of RSU awards may have different provisions.

 

5. Involuntary Termination, Voluntary Termination and Non-Severance Event
Termination.

 

(a) Involuntary Termination. If your employment with the Company is terminated
by the Company and you are eligible to receive severance benefits under the Sara
Lee Corporation Severance Plan for Corporate Officers, the Severance Pay Plan,
the Severance Pay Plan for A & B Level Executives, the Severance Pay Plan for
Certain Events or any other written severance plan of the Company (collectively,
a “Severance Event Termination”), you will receive the non-vested shares after
the vesting date(s).

 

In the event your employment with the Company is terminated as a result of the
sale, closing or spin-off of a division, business unit or other component of the
Company, all RSUs will vest as of the closing date of the transaction and be

 

1



--------------------------------------------------------------------------------

distributed as soon as practicable after the closing date of the transaction,
unless otherwise determined by the Company. This provision does not apply with
respect to any transaction that would be considered a Change of Control as
defined in Article X of the Plan.

 

(b) Voluntary Termination and Non-Severance Event Termination. If your
employment terminates for reasons other than those described in 4. and 5. above
(i.e., you voluntarily terminate your employment with the Company or your
employment is terminated by the Company and you are not eligible for severance
pay under any of the Company’s severance plans), then the non-vested portion of
this RSU award shall be canceled on the date of your termination of employment.

 

6. Forfeiture. Notwithstanding anything contained in this Agreement to the
contrary, if you engage in any activity inimical, contrary or harmful to the
interests of the Company, including but not limited to: (1) competing, directly
or indirectly (either as owner, employee or agent), with any of the businesses
of the Company, (2) violating any Company policies, (3) soliciting any present
or future employees or customers of the Company to terminate such employment or
business relationship(s) with the Company, (4) disclosing or misusing any
confidential information regarding the Company, or (5) participating in any
activity not approved by the Board of Directors which could reasonably be
foreseen as contributing to or resulting in a Change of Control of the Company
(as defined in the Plan) (such activities to be collectively referred to as
“wrongful conduct”), then this RSU award, (i) to the extent it remains unvested,
shall terminate automatically on the date on which you first engaged in such
wrongful conduct and (ii) you shall pay to the Company in cash any financial
gain you realized from the distribution of all or a portion of this RSU award
within the six month period immediately preceding such wrongful conduct. By
accepting this Award, you consent to and authorize the Company to deduct from
any amounts payable by the Company to you, any amounts you owe to the Company
under this paragraph 6. This right of set-off is in addition to any other
remedies the Company may have against you for your breach of this Agreement.

 

7. Rights as a Stockholder. You will have no rights as a stockholder with
respect to any RSUs until and unless ownership of such RSUs have been
transferred to you.

 

8. Conformity with the Plan. This award is intended to conform in all respects
with, and is subject to, all applicable provisions of the Plan. Inconsistencies
between this Agreement, the Plan or the Program Description shall be resolved in
accordance with the terms of the Plan. By your acceptance of this Agreement, you
agree to be bound by all of the terms of this Agreement and the Plan and Program
Description.

 

9. Interpretations. Any dispute, disagreement or question which arises under, or
as a result of, or in any way relates to the interpretation, construction or
application of the Plan, this Agreement or the Program Description will be
determined and resolved by the Compensation and Employee Benefits Committee of
the Corporation’s Board of Directors (“Committee”) or its authorized delegate.
Such determination or resolution by the Committee or its authorized delegate
will be final, binding and conclusive for all purposes.

 

10. No Rights to Continued Employment. Nothing in this Agreement or the Plan
confers any right on you to continue in the employ of the Company or affects in
any way the right of the Company to terminate your employment with or without
prior written notice at any time for any reason.

 

11. Miscellaneous.

 

(a) Modification. This RSU grant is documented by the minutes of the Committee
and or as approved by the CEO for non-corporate officers, which records are the
final determinant of the number of RSUs granted and the conditions of this
grant. The Committee may amend or modify this RSU grant in any manner to the
extent that the Committee would have had the authority under the Plan initially
to grant such RSUs, provided that no such amendment or modification shall impair
your rights under this Agreement without your consent. Except as in accordance
with the two immediately preceding sentences and paragraph 13, this Agreement
may be amended, modified or supplemented only by an instrument in writing signed
by both parties hereto.

 

(b) Governing Law. All matters regarding or affecting the relationship of the
Company and its stockholders shall be governed by the General Corporation Law of
the State of Maryland. All other matters arising under this Agreement shall be
governed by the internal laws of the State of Illinois, including matters of
validity, construction and interpretation. You and the Company agree that all
claims in respect of any action or proceeding arising out of or relating to this
Agreement shall be heard or determined in any state or federal court sitting in
Chicago, Illinois, and you agree to submit to the jurisdiction of such courts,
to bring all such actions or proceedings in such courts and to waive any defense
of inconvenient forum to such actions or proceedings. A final judgment in any
action or proceeding so brought shall be conclusive and may be enforced in any
manner provided by law.

 

2



--------------------------------------------------------------------------------

(c) Successors and Assigns. Except as otherwise provided herein, this Agreement
will bind and inure to the benefit of the respective successors and permitted
assigns of the parties hereto whether so expressed or not.

 

(d) Severability. Whenever feasible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

 

12. Confidentiality. You agree that you will not disclose the existence or terms
of this Agreement to any other employees of the Company or third parties with
the exception of your accountants, attorneys, or spouse, and shall ensure that
none of them discloses such existence or terms to any other person, except as
required to comply with legal process. Violating the terms of this section of
the Agreement will be considered a breach of the Agreement and will be subject
to the remedial provisions described under Section 6.

 

13. Amendment. Notwithstanding anything in the Plan, any program description or
this Agreement to the contrary, this award may be amended by the Company without
the consent of the Participant, including but not limited to modifications to
any of the rights granted to the Participant under this Agreement, at such time
and in such manner as the Company may consider necessary or desirable to reflect
changes in law.

 

SARA LEE CORPORATION

 

3